DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 2/15/2022 is acknowledged.

Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.

Claim Objections

Claims 10, 12 objected to because of the following informalities:  
Claim 10 has a typo and appears to depend from claims 1-8 and claim 1 simultaneously.  For the purposes of compact prosecution, Examiner has interpreted this as a typographical error rather than a claim dependency error.
Claim 12 lacks a period (.) at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-12, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the claim is indefinite because of the recitation of the ASTM D3418 standard in the claim.  Such standards have been known to change from year to year and it is unclear which year the standard refers to, therefore, rendering the metes and bounds of the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).
	For the purposes of compact prosecution, Examiner has interpreted that any preheating temperature less than the glass transition temperature by 20 degrees or more will be construed such as to read on the claimed subject matter, regardless of how the glass transition temperature was measured (i.e. DSC by some other standard or some other method).

Regarding claim 5, the first recitation of PPS in the claims appears to be in claim 5, which does not define the abbreviations “PPS”.  While the claims are read in light of the 

Regarding claim 6, the term poly(PPSU) does not appear earlier in the claims in unabbreviated format and renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because the term poly(PPSU) cannot be read in from the specification and does not have a known structure immediately envisaged by one of ordinary skill in the art.  Examiner recommends claiming the full structural name/genus of poly(PPSU) similar to the other chemical compounds present in the claim 6 with the abbreviation upon first use and then recitation of the poly(PPSU) thereafter, where appropriate.
For the purposes of compact prosecution, Examiner has interpreted that poly(PPSU) is polyphenylsulfone. 

Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7, which incorporates the limitations of the claim from which it depends – claim 1, recites the broad recitation Tp<Tg+25, and the claim also recites Tp<Tg+20 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	For the purposes of compact prosecution, Examiner has interpreted that the claim is a narrowing amendment and that a lower maximum temperature of preheating is required.
 
	The claim 7 is further indefinite because of the recitation of the ASTM D3418 standard in the claim.  Such standards have been known to change from year to year and it is unclear which year the standard refers to, therefore, rendering the metes and bounds of the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).
	For the purposes of compact prosecution, Examiner has interpreted that any preheating temperature less than the glass transition temperature by 20 degrees or more will be construed such as to read on the claimed subject matter, regardless of how the glass transition temperature was measured (i.e. DSC by some other standard or some other method).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frangov (CN 102076483), and further in view of Rodgers (US 2015/0145168). 

Regarding claim 1, Frangov discloses: preheating the powder below the melting point of the powder material (see [0035]) in additive manufacturing methods.
The claimed temperature is Tp<Tg+25, however, Tg is also recited in the claimed subject matter.  Since Tg can range from 130-240, therefore, Tp can range from <155 to < 265.  Therefore Frangov’s preheating to 180 C (see [0035]) is taken as a species which can anticipate the claimed genus ranges implied by the claimed subject matter.
Frangov does not disclose that the material powder in the additive manufacturing method includes PEEK and PEI.
In the same field of endeavor of additive manufacturing as Frangov (see title, abs), Rodgers discloses: an additive manufacturing method (see title) for making a three-dimensional object (see three-dimensional parts of title) comprising:
Providing a powdered (see powder of [0048] and [0106]) polymer (see polyamide of [0082] which is a species within the claimed genus of polymer) material comprising:
from 55-95 wt % of polymer P1; from 5-45 wt % of polymer P2.

Selectively sintering each layer (see [0009] – selective laser sintering) prior to deposition of the subsequent layer (see [0079]).
See Examples 1-3 in [0112].  When PEEK is P1 and PEI is P2, the claimed ratios are satisfied.  The instant specification – see [0026] – indicates that PEEK is a suitable material for P1 and that it as a melting temperature greater than 270 K.  The instant specification further indicates – see [0093] – that PEI is suitable for the polymer P2 and that it has a glass transition temperature between 130 C and 240 C.
Regarding limitations recited in claim 1 which are directed to specific properties of polymer P1 recited in said claim, it is noted that once a polymer P1 is disclosed to comprise a material selected from the group consisting of PEEK (see Rodgers [0112]), and therefore is substantially the same as the powder/method of claim 1, it will, inherently, display recited properties.  See MPEP 2112.
Regarding limitations recited in claim 1 which are directed to specific properties of polymer P2 recited in said claim, it is noted that once a polymer P2 is disclosed to comprise a material selected from the group consisting of PEI (see Rodgers [0112]), and therefore is substantially the same as the powder/method of claim 1, it will, inherently, display recited properties.  See MPEP 2112.
To use the PEEK/PEI powder blend of Rodgers in the preheated additive manufacturing method of Frangov had the benefit that it was a suitable design for its intended uses and allowed for the cumulative amount of crystallization for the part material upon cooling to be reduced ([0068] of Rodgers), which was desirable in Meyer.  See MPEP 2144.06-07 regarding the selection of a known design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mixed simultaneous use of powders of PEEK and PEI powders of Rodgers in the additive pre-

Regarding claim 3, the combination Frangov / Rodgers discloses: wherein P1 is selected from the group consisting of poly(aryl ether ketone)  (a genus of which PEEK is a species – see rejection of claim 1 above, Examples 1-3 and Rodgers [0112]).

Regarding claim 4, the combination Frangov / Rodgers discloses: wherein P2 is selected from the group consisting of PEI (see [0112] – Examples 1-3).

Regarding claim 7, the combination Frangov / Rodgers discloses: an overlapping range to the claimed range of preheating temperatures (180 C of Frangov is less than 20 degrees more than melting/glass transition temperature of powder P2). See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges.

Regarding claim 8, the combination Frangov / Rodgers discloses: wherein polymer P1 has 56-80 wt. %, and wherein polymer P2 has between 20-44 wt. % (see Examples 1-3 which read on the claimed compositions).

Regarding claim 9, the combination Frangov / Rodgers discloses: wherein the fillers are present from 1-45 wt. % (see [0102] which discloses that there are several of the same fillers as the instant specification).  The instant specification in [0175] that the flow agent is silica, alumina or titanium oxide.  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges, amounts and proportions.

Regarding claim 10, which has been interpreted to depend from claim 1, regardless that claims 1-8 are mentioned, is a narrowing amendment because the 160-250 Tg is a narrower range of Tg temperatures.  However, the combination Rodgers / Frangov is interpreted as disclosing the recited temperature range under the recited case laws (see rejection of claim 1 above and Applicant’s own disclosure as the recited properties being necessarily present once the PEEK/PEI powder is present).  Examiner acknowledges that narrowing the range of Tg also narrows the range of the preheating step.  180 C is less than 25 degrees C higher than the lower Tg recited in the claim and therefore meets the claimed subject matter.

Regarding claim 12, the combination Frangov / Rodgers discloses: wherein step c comprises selective sintering by means of a laser beam (see selective laser sintering system of [0009]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frangov (CN 102076483) and further in view of Rodgers (US 2015/0145168), and Hoyt (US 2015/0048209).

Regarding claim 2, the combination Frangov / Rodgers does not disclose: wherein the powdered material has a d0.5 value (interpreted broadly as a mean particle size/diameter, typically called a D50-value in the art) ranging from between 25-90 microns, as measured by laser scattering in isopropanol.  The combination Frangov / Rodgers necessarily used some mean particle diameter for the PEEK/PEI blends in its additive manufacturing methods.
In the same field of endeavor of additive manufacturing with PEEK/PEI powders as Frangov and Rodgers (see title, abs, [0115]), Hoyt discloses: mean particle sizes from 50-100 
The examiner notes that the powdered polymer material has a similar composition as claimed by applicant, (i.e. diameter from 25-90 microns) which would result in the claimed property (measured by laser scattering in isopropanol). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the appropriately sized product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Regarding limitations recited in claim 2 which are directed to specific properties of powder recited in said claim, it is noted that once a powder is disclosed to comprise a material selected from the group consisting of size from 25-90 micron d-50 value/mean particle diameter (see Hoyt [0119]), and therefore is substantially the same as the refractory laminate of claim 2, it will, inherently, display recited properties.  See MPEP 2112.
To select the mean particle diameter of Hoyt from 50-100 microns in the method of additive manufacturing of Rodgers had the benefit that it improved the strength and strength per weight of the resulting article, as well as improving the mass, cast and scheduling of additively manufactured objects ([0119] – better performance per cost), which was desirable in Frangov.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mean particle diameter of Hoyt in the additive manufacturing method of Frangov to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of performance per cost of the method, which was desirable in Frangov.

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frangov (CN 102076483) and further in view of Rodgers (US 2015/0145168), and Ajbani (WO 2009/128825).

Regarding claim 5, Frangov discloses: preheating the powder below the melting point of the powder material (see [0035]) in additive manufacturing methods.
The claimed temperature is Tp<Tg+25, however, Tg is also recited in the claimed subject matter.  Since Tg can range from 130-240, therefore, Tp can range from <155 to < 265.  Therefore, Frangov’s preheating to 180 C (see [0035]) is taken as a species which can anticipate the claimed genus ranges implied by the claimed subject matter.
Frangov does not disclose that the material powder includes PEEK and PEI.
In the same field of endeavor of additive manufacturing as Frangov (see title, abs), Rodgers discloses: an additive manufacturing method (see title) for making a three-dimensional object (see three-dimensional parts of title) comprising:
Providing a powdered (see powder of [0048] and [0106]) polymer (see polyamide of [0082] which is a species within the claimed genus of polymer) material comprising:
from 55-95 wt % of polymer P1; from 5-45 wt % of polymer P2.
Rodgers further discloses depositing successive layers of the powdered polymer material (see successive layer by layer deposition of [0032]);
Providing a powdered (see powder of [0048] and [0106] of Rodgers) polymer (see polyamide of [0082] which is a species within the claimed genus of polymer) material comprising:
Selectively sintering each layer (see [0009] – selective laser sintering) prior to deposition of the subsequent layer (see [0079]).
In the same field of endeavor of additive manufacturing as Fragnov (see title, abs), Rodgers discloses: use of PEEK and PEI powders in additive manufacturing methods (see Examples 1-3).
See Examples 1-3 in [0112].  When PEEK is P1 and PEI is P2, the claimed ratios are satisfied.  The instant specification – see [0026] – indicates that PEEK is a suitable material for 
Regarding limitations recited in claim 5 which are directed to specific properties of polymer P1 recited in said claim, it is noted that once a polymer P1 is disclosed to comprise a material selected from the group consisting of PEEK (see Rodgers [0112]), and therefore is substantially the same as the powder/method of claim 5, it will, inherently, display recited properties.  See MPEP 2112.
Regarding limitations recited in claim 5 which are directed to specific properties of polymer P2 recited in said claim, it is noted that once a polymer P2 is disclosed to comprise a material selected from the group consisting of PEI (see Rodgers [0112]), and therefore is substantially the same as the powder/method of claim 5, it will, inherently, display recited properties.  See MPEP 2112.
To substitute the PEEK powder for PPS powder would have been considered the substitution of known equivalents by one of ordinary skill in the art before the effective filing date.  See Ajbani which recognizes that PPS and PEEK can be substituted for their relative benefits (see table 1 description).
Such a substitution had the benefit that it allowed for the optimization of the thermal stability of the materials, which was desirable in Rodgers.
PPS is taken to be the structure of U’.  The combination Fragnov / Rodgers / Ajbani necessarily utilized some fraction of PPS with PEI and one of ordinary skill in the art would have optimized by routine experimentation the precise mole fraction of PPS to PEI ratio to arrive at the claimed ratio of greater than 50% moles PPS before the effective filing date.  Applicant has not demonstrated the criticality or unobvious results or secondary considerations associated with that particular range of mole fractions of the 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the preheating to 180 C of Frangov and the substitution of PEEK with PPS of Ajbani with the additive manufacturing method of Meyer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved properties of the object and more wide applications of the object manufactured, which was desirable in Frangov.

Regarding claim 16, which depends from claim 5, the combination Frangov / Rodgers / Ajbani is interpreted as not disclosing: wherein at least 90 mol. % of the recurring units in the PPS are recurring units of the formula U or U’.  
That >90 mol. % of the units of the polymer are a U or U’ structure would have been the result of routine experimentation to one of ordinary skill in the art.  See MPEP 2144.05(II)(A) regarding the obviousness of routine optimizations to one of ordinary skill in the art.  
The combination presented would have necessarily utilized some mol. fraction of the unit U/U’ and one of ordinary skill in the art would not have considered the precise mole fraction of U/U’ to be critical in the recited method.
Optimization of the mol. fraction of U/U’ recurring units in the method of Meyer/Rodgers / Ajbani had the benefit that it allowed the cumulative amount of crystallization of the part material upon cooling to be reduced ([0069] of Rodgers) as a result-effective variable, which was desirable in Frangov / Rodgers / Ajbani.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the mol. fraction of U/U’ repeating units in the polymer of Frangov / Rodgers / Ajbani to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frangov (CN 102076483) and further in view of Rodgers (US 2015/0145168), Baumann (US 9643359).

Regarding claim 6, the combination Frangov / Rodgers does not disclose: wherein the polymer P2 is a PAES selected from the group comprising of poly(PPSU), PSU and PES.
In the same field of endeavor of extruded preheated materials (see title, claim 1) as Frangov, Baumann discloses: wherein the polymer P1 is polyphenylenesulfide and P2 is polysulfone (see claim 1).  
Examiner acknowledges that Baumann does not anticipate the claimed subject matter because its preheating temperature is not recognized.
To substitute the PEEK powder of Frangov for PSU copolymer/powder as in Baumann would have been considered the substitution of known equivalents by one of ordinary skill in the art before the effective filing date.  See Baumann claim 1 which recognizes that PPS and PEEK can be substituted for their relative benefits.   One of ordinary skill in the art would have looked to the cited prior art for working examples of other polymers that would have a reasonable expectation of success and found Brennan.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the substitution of PEEK with PPS of Baumann with the pre-heated additive manufacturing method of Frangov to arrive at the claimed invention before the effective filing date because doing so was the substitution of art-recognized equivalents suitable for their intended purposes, which was desirable in Frangov.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frangov (CN 102076483) and further in view of Rodgers (US 2015/0145168), and Kurachi (CN 101747627).

Regarding claim 11, the combination Frangov / Rodgers does not disclose: wherein the powdered polymer material M is obtained by grinding/milling a blend of at least P1 and P2.  That the powder is chilled is considered a contingent limitation (see MPEP 2111.04 regarding contingent limitations not being required to meet the claimed subject matter).
In the same field of endeavor of PEEK/PEI blends as Frangov (see title, abs, [0150]), Kurachi discloses: wherein the polymer composition is chilled and grind pelletized (see [0144]).
To add the grind pelletizing step of Kurachi to the additive manufacturing method of Rodgers to the additive manufacturing method of Rodgers had the benefit that it made the powder/polymer composition more easy to process in the subsequent step (Id.), which was desirable in Frangov.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the chilled ground/pelletized/milled steps of Kurachi with the pre-heated additive manufacturing method of Frangov to arrive at the claimed invention before the effective filing date because doing so had the benefit that it made the powder/polymer composition more easy to process in the subsequent step, which was desirable in Frangov. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743